   Case
   Case 1:20-cv-02095-AKH
        1:20-cv-02095-AKH Document
                          Document 5
                                   2 Filed
                                     Filed 03/10/20
                                           03/09/20 Page
                                                    Page 1
                                                         1 of
                                                           of 2
                                                              2




3/10/2020                                 /s/ P. Canales
Case
Case 1:20-cv-02095-AKH
     1:20-cv-02095-AKH Document
                       Document 5
                                2 Filed
                                  Filed 03/10/20
                                        03/09/20 Page
                                                 Page 2
                                                      2 of
                                                        of 2
                                                           2
